Title: From George Washington to Samuel Hanson (of Samuel), 7 April 1793
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon Aprl 7th 1793.

A few days only before I left Philadelphia, your letter of the 22d of February came to my hands. Why it was so long on its passage I am unable to inform you.
I have put my name to the Subscription paper therein enclosed, although as a common centre, I am applied to for aids beyond my means—for in truth I escape few contributions to any thing of this sort—or to public buildings—such as Colleges Churches &ca &ca that are undertaken by Subscription within a circle of considerable extent around me. Were it not for these I wd have given a larger sum than is affixed to my name, as the measure is entirely approved by Sir, Your Most Obedt & very Hble Servant.

G. W——n

